DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 6/16/2021 has been entered. The claims 9 and 22 have been cancelled. The claims 1-8, 10-21 and 23 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 6/16/2021 with respect to the amended claim 1 and similar claims have been considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action based on the Tayama and/or Tsuji reference. 
In Pages 11-14 of Remarks, applicant attacked Tayama alone in an obviousness type of rejection based on Tayama and Tsuji. 
Applicant completely ignored Tsuji’s reference without substantive arguments. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Tsuji teaches at FIGS. 15C-15D applicant’s contested claim limitation that “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed”. Tsuji teaches at 

In Pages 11-14 of Remarks, applicant failed to appreciate the overcall disclosure of Tayama with applicant’s own misinterpretation. Applicant unnecessarily misinterpreted Tayama’s “prior notice” as being equivalent to displaying the travel course 44/44’/44” before the driver’s manual manipulation without recognizing that the symbol images 44/44’/44” are continuously updated at FIGS. 12C/13C/14C on the display device during the actual driving along the travel course 44/44’/44” for a period of time after the driver’s steering operation starts at a time point in FIG. 12A/13A/14A. Applicant argues in essence that Tayama discloses displaying a second symbol image 44 prior to the start of an unscheduled travel behavior (which may be true only for FIG. 12A/13A/14A). Even though Tayama discloses displaying a second symbol image 44 in FIG. 12A/13A/14A prior to the start of an unscheduled travel behavior, Tayama discloses displaying a second symbol image 44/44’/44” in FIGS. 12C-12D/13C-13D/14C after the driver’s manual manipulation at a time point when the driver starts to perform the steering manipulation. 
Specifically, Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at moves frontward from the own vehicle side.

Applicant alleged that Tayama and/or Tsuji does not teach the claim limitation that “in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed” with applicant’s own misinterpretation solely relying upon Tayama’s Paragraph 0012. However, the examiner relied upon the relevant disclosures of Tayama without relying upon the autonomous driving mode the own vehicle is traveling along the travel course 44/44’/44” respectively in each of FIGS. 12C-12D, 13C-13D and 14C after the driver’s manual manipulation/steering/acceleration operations which are performed at a time the own vehicle 40 is steered to change the travel course in relation to FIGS. 12A/13A/14A and the travel course 44’/44” displayed in FIGS. 12C-12D/13C-13D/14C are displayed after the driver’s manual manipulation performed at an earlier time point. 

Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image. 
Tayama teaches at Paragraph 0110-0111 that the virtual image 464 and 464’ in FIGS. 12D and 13D may be erased just after completing movement of the virtual vehicle…The symbol image 44, 44’ indicating the travel course for lane change may be moved along with displaying of the virtual image 46, 46’ and at Paragraph 0112 that the symbol image 44 and 44’ may be continuously displayed for a certain period of time from starting of lane change…or until the lane change therewith is completed and at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…or until the lane change therewith is completed. Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 


Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 

Tsuji teaches at Paragraph 0100 the steering wheel 5 receives a steering operation performed by the driver to change the travel direction of vehicle 1. Applicant failed to recognize that the vehicle’s automated driving system still allows a human steering/intervention to steer/accelerate/decelerate/brake the vehicle during an autonomous driving mode. This feature is not only disclosed by Tayama, but also disclosed by Herbach. 
Herbach’s navigating around large obstacle along the second trajectory when operating in non-autonomous mode or partially autonomous mode involves the human driver to operate the autonomous vehicle like a non-autonomous vehicle. Herbach teaches at FIG. 16 and column 26, the autonomous vehicle may operate like a traditional non-autonomous vehicle (which implicitly requires driver steering the vehicle to avoid the obstacle). The partially-autonomous mode may involve both a vehicle control system and human inputs to select driving behaviors during operation of autonomous vehicle 1600….the vehicle control 1606 system may be configured to receive feedback from the human passenger….for the human driver to operate the autonomous vehicle. 
Since the expert at assistance center 520 is a human expert and the assistance center 520 is located in the autonomous vehicle according to Herbach column 12, lines 25-40 and FIG. 16, the human expert operates the autonomous vehicle to change the travel path/course of the vehicle in the same manner as FIGS. 15A-15C.
Herbach teaches at column 12, lines 25-40 that all functions of assistance center 520 may be performed in an autonomous vehicle, perhaps by a human rider or driver. 
Herbach teaches at column 26, lines 25-61 that human inputs to select driving behaviors during operation of autonomous vehicle 1600…the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver…the human driver may review the indication and operate the autonomous vehicle by carrying out, modifying, or ignoring the indication…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary and at column 29, lines 25-32 the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition (and thereby inherently teaches adjusting at least one of a driving direction or a driving speed of the vehicle in the form disclosed at FIGS. 15A-15C with the embodiment of the assistance center 520 being fully implemented in an autonomous vehicle and a trained human expert/rider/driver is involved in the control of the speed/direction of the vehicle).
	A) The Examiner Rationale of Rejection based on Herback’s particular embodiment: 
The examiner relied on Herbach’s embodiment that all functions of assistance center 520 are performed in an autonomous vehicle by a human rider or driver to navigate out of a stuck condition. Herbach’s expert entity at the assistance enter 520 refers to a human expert. Herback also teaches at FIGS. 8-9 and FIGS. 15A-15C a first arrow pointer along the new trajectory and a second arrow pointer along the original trajectory. 
B) Herback’s Explicit Teaching of Driver’s Intervention to generate the new trajectory
In a non-limiting example, Herbach teaches at FIG. 5 column 12, lines 35-40 and that some or all functions of assistance center 520 may be performed in an autonomous vehicle perhaps by a human rider or driver and at FIG. 16 and column 29, lines 40-47 that the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary…for the human driver to operate the autonomous vehicle. Herbach teaches at column 26, lines 31-50 that the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver….the 
Herbach clearly teaches at Step 1030 of FIG. 10 that the expert entity (software) at assistance center 520 may determine whether or not assistance center 520 is to intervene with the navigation of autonomous vehicle 1010. Herbach teaches at FIG. 9 the first arrow pointer for the Proposed Trajectory 936 or the New Trajectory 946 indicating the driver’s intervention. Herback teaches at FIGS. 15B-15C the first arrow pointer for the Proposed Trajectory 1550 pointing in the direction from the element s to the element e in the path  A or the New Trajectory 1560 pointing from the element s to the element e in the path with the elements 1-2-3 to indicate the driver’s intervention. Herbach teaches at FIG. 9 the second arrow pointer to the destination 932 showing the second path (the Original Trajectory 930) and at FIG. 15A-15C the second arrow pointer along the original trajectory 1540 to indicate autonomous driving control without the driver’s intervention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji) and Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach). 

Tayama explicitly teaches and Herbach implicitly teaches: a display device that displays an image regarding autonomous driving control, based on information acquired from an autonomous driving system of a vehicle, the display device comprising an electronic control unit comprising a CPU configured to: 
recognize a traveling state of the vehicle (Tayama shows at FIG. 8 and FIGS. 10A-10B a traveling state of the vehicle 40 along the travel course on the small display screen 34 and at Paragraph 0095 that the symbol marks 37 can be modified by continuously arranging a plurality of similar triangles gradually decreasing toward the travel direction. 
Herbach teaches at FIG. 1 Step 110 “Detect a condition in which an autonomous vehicle is impeded from navigating according to a first trajectory”); 
recognize intervention in a manual driving manipulation by an operator of the vehicle during the autonomous driving control, the intervention in the manual driving manipulation including adjusting at least one of a driving direction or a driving speed of the vehicle (
Tayama explicitly teaches the claim limitation. 
Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at FIG. 12A/13A/14A and FIG. 16A/17A/18A that the actual vehicle 40 previously operated in the straight travel course 37/37’/37” in the autonomous mode is now operated in the manual mode to perform lane change due to driver’s intervention in the curved travel course 44/44’/44” and at Paragraph 0112-0113 that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applied to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. Tayama teaches at Paragraph 0013 that the own vehicle 40 is displayed to gradually approach the virtual images 46” and the virtual images 46/46’ can be erased to be absorbed into the respective screens. 
When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44"”and the travel course 37’, the vehicle 40 is no longer travels straight along the travel course 37’. Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 
Herbach implicitly teaches the claim limitation. 
Herbach’s navigating around large obstacle along the second trajectory when operating in non-autonomous mode or partially autonomous mode involves the human driver to operate the autonomous vehicle like a non-autonomous vehicle. Herbach teaches at FIG. 16 and column 26, lines 20-25 that the autonomous vehicle 1600 may be configured to operate in a non-autonomous mode or a partially autonomous mode. The non-autonomous mode may use human input to select and execute driving behaviors during operation of the autonomous vehicle and the autonomous vehicle may operate like a traditional non-autonomous vehicle (which implicitly requires driver steering the vehicle to avoid the obstacle). The partially-autonomous mode may involve both a vehicle control system and human inputs to select driving behaviors during operation of autonomous vehicle 1600….the vehicle control 1606 system may be configured to receive feedback from the human passenger….for the human driver to operate the autonomous vehicle. 
Herbach teaches at column 12, lines 25-40 that all functions of assistance center 520 may be performed in an autonomous vehicle, perhaps by a human rider or driver and at column 26, lines 50-62 that an autonomous mode may be subdivided into an autonomous mode with a trained driver, and an autonomous mode with a non-trained human diriver….in autonomous-mode operation with a human driver, the vehicle control 1606 system may be configured to receive feedback from the human passenger…for the human driver to operate the autonomous vehicle. According Herbach teaches at FIGS. 15A-15B with the human driver’s embodiment for operating the autonomous vehicle that the assistance center 520 is performed in an autonomous vehicle and the expert is a trained driver. 
Since the expert at assistance center 520 is a human expert and the assistance center 520 is located in the autonomous vehicle according to Herbach column 12, lines 25-40 and FIG. 16, the human expert operates the autonomous vehicle.
Herbach teaches at column 26, lines 25-61 that human inputs to select driving behaviors during operation of autonomous vehicle 1600…the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver…the human driver may review the indication and operate the autonomous vehicle by carrying out, modifying, or ignoring the indication…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary and at column 29, lines 25-32 the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition); 
acquire a trajectory of the autonomous driving control from the autonomous driving system (Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at FIG. 12A/13A/14A and FIG. 16A/17A/18A that the actual vehicle 40 previously operated in the straight travel course 37/37’/37” in the autonomous mode is now operated in the manual mode to perform lane change due to driver’s intervention in the curved travel course 44/44’/44” and at Paragraph 0112-0113 that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applied to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. Tayama teaches at Paragraph 0013 that the own vehicle 40 is displayed to gradually approach the virtual images 46” and the virtual images 46/46’ can be erased to be absorbed into the respective screens. 
When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44"”and the travel course 37’, the vehicle 40 is no longer travels straight along the travel course 37’. Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 
Herbach teaches acquiring the original trajectory of the autonomous vehicle without stuck condition or obstacle, i.e., the straight line trajectory. Herback teaches at FIGS. 6 and 8-9 and column 6, lines 55-65 acquiring a first trajectory of the autonomous driving control and column 22, lines 22-37 that the trajectory user interface 1510 may be provided using a graphical user interface…FIG. 15A shows a display of trajectory UI 1510); 
in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, calculate a first path that is a path of the vehicle based on the traveling state and the manual driving manipulation (
Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at FIG. 12A/13A/14A and FIG. 16A/17A/18A that the actual vehicle 40 previously operated in the straight travel course 37/37’/37” in the autonomous mode is now operated in the manual mode to perform lane change due to driver’s intervention in the curved travel course 44/44’/44” and at Paragraph 0112-0113 that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applied to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. Tayama teaches at Paragraph 0013 that the own vehicle 40 is displayed to gradually approach the virtual images 46” and the virtual images 46/46’ can be erased to be absorbed into the respective screens. 
When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44"”and the travel course 37’, the vehicle 40 is no longer travels straight along the travel course 37’. Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 
Herbach teaches at column 12, lines 25-40 that all functions of assistance center 520 may be performed in an autonomous vehicle, perhaps by a human rider or driver. 
Herbach teaches at column 26, lines 25-61 that human inputs to select driving behaviors during operation of autonomous vehicle 1600…the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver…the human driver may review the indication and operate the autonomous vehicle by carrying out, modifying, or ignoring the indication…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary and at column 29, lines 25-32 the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition. 
Herbach teaches at FIG. 5 column 12, lines 35-40 and that all functions of assistance center 520 may be performed in an autonomous vehicle perhaps by a human rider or driver and at FIG. 16 and column 29, lines 40-47 that the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary…for the human driver to operate the autonomous vehicle. Herbach teaches at column 26, lines 31-50 that the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver….the human driver may review the indication and operate the autonomous vehicle by carrying out modifying or ignoring the indication. 
Herbach clearly teaches at Step 1030 of FIG. 10 that the expert entity (software) at assistance center 520 may determine whether or not assistance center 520 is to intervene with the navigation of autonomous vehicle 1010. Herbach teaches at FIG. 9 the first arrow pointer for the Proposed Trajectory 936 or the New Trajectory 946 indicating the driver’s intervention. Herback teaches at FIGS. 15B-15C the first arrow pointer for the Proposed Trajectory 1550 pointing in the direction from the element s to the element e in the path  A or the New Trajectory 1560 pointing from the element s to the element e in the path with the elements 1-2-3 to indicate the driver’s intervention. Herbach teaches at FIG. 9 the second arrow pointer to the destination 932 showing the second path (the Original Trajectory 930) and at FIG. 15A-15C the second arrow pointer along the original trajectory 1540 to indicate autonomous driving control without the driver’s intervention. 
Herbach teaches at FIGS. 8-9 calculating a proposed trajectory 936 and/or the New Trajectory 946 in response to the driver’s intervention. Herbach teaches at FIGS. 15A-15C calculating a proposed trajectory 1550 and/or a new trajectory 1560 in a case where an amount of intervention by the driver or rider of the autonomous vehicle and at column 25, lines 15-35 autonomous vehicle AV123 has provided a proposed trajectory 1550 and proposed maximum speed 1552);
calculate a second path that is a path of the vehicle due to the autonomous driving control based on the trajectory (Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at FIG. 12A/13A/14A and FIG. 16A/17A/18A that the actual vehicle 40 previously operated in the straight travel course 37/37’/37” in the autonomous mode is now operated in the manual mode to perform lane change due to driver’s intervention in the curved travel course 44/44’/44” and at Paragraph 0112-0113 that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applied to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. Tayama teaches at Paragraph 0013 that the own vehicle 40 is displayed to gradually approach the virtual images 46” and the virtual images 46/46’ can be erased to be absorbed into the respective screens. 
When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44"”and the travel course 37’, the vehicle 40 is no longer travels straight along the travel course 37’. Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 
Herbach teaches at column 25, lines 45-60 and FIGS. 15A-15B that the new trajectory 1560 takes a wider path around bovine 1542….different techniques may be used to display trajectories proposed by autonomous vehicles and/or by experts, e.g., different colors may be used to distinguish trajectories); and
in response to recognizing the intervention in the manual driving manipulation by the operator during the autonomous driving control, cause a first pointer which is an image showing the first path and a second pointer which is an image showing the second path to be displayed (Specifically, Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image. Tayama further teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side.
The examiner relied upon the manual driving manipulation embodiment of Tayama for traveling along the travel course 44/44’/44” during the driver’s manual steering/manipulation without relying upon the automated driving embodiment of Tayama. 
The examiner asserts that the symbol image 44/44’/44” in FIGS. 12C-12D/13C-13D/14C-14D are displayed after the driver’s manual steering/acceleration for the following reasons. 
Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image
Tayama teaches at Paragraph 0110-0111 that the virtual image 464 and 464’ in FIGS. 12D and 13D may be erased just after completing movement of the virtual vehicle…The symbol image 44, 44’ indicating the travel course for lane change may be moved along with displaying of the virtual image 46, 46’ and at Paragraph 0112 that the symbol image 44 and 44’ may be continuously displayed for a certain period of time from starting of lane change…or until the lane change therewith is completed and at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…or until the lane change therewith is completed. Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at FIG. 12A/13A/14A and FIG. 16A/17A/18A that the actual vehicle 40 previously operated in the straight travel course 37/37’/37” in the autonomous mode is now operated in the manual mode to perform lane change due to driver’s intervention in the curved travel course 44/44’/44” and at Paragraph 0112-0113 that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applied to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. Tayama teaches at Paragraph 0013 that the own vehicle 40 is displayed to gradually approach the virtual images 46” and the virtual images 46/46’ can be erased to be absorbed into the respective screens. 
When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44"”and the travel course 37’, the vehicle 40 is no longer travels straight along the travel course 37’. Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 
Herback discloses at FIG. 9 causing the second pointer relating to the original trajectory 930 to be displayed as a dash-lined main-display on the in-vehicle display during the autonomous driving control and at FIG. 14C causing the first pointer relating to the new trajectory 1560 to be displayed as a dash-lined main display and cause the second pointer relating to the original trajectory to be displayed as a solid-line sub-display on the in-vehicle display when the intervention in the driving manipulation during the autonomous driving control is recognized. Herbach teaches at FIG. 9 the Original Trajectory 930 and at FIGS. 15A-15C the Original Trajectory 1540.  Herbach teaches at FIGS. 6 and 8-9 and FIGS. 15A-15B calculating a first trajectory 1540 that is a second path of the vehicle due to the autonomous driving control and column 24, lines 15-20 that FIG. 15A shows trajectory 1540 as an arrow from a display of high-level object 1530 representing AV123 going toward the top of the figure); 
the intervention in the manual driving manipulation is intervention of a manipulation for the operator temporarily deactivating the autonomous driving control or reflecting manual driving in traveling the vehicle; and the first path is a predicted path from a current position predicted to be followed by the vehicle according to the manual driving manipulation of the operator (Tayama explicitly teaches the claim limitation. 
Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering, and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and Level 3 is called a quasi-automated driving system….while those are performed by a driver only in a case of emergency. 

Herbach implicitly teaches the claim limitation: 
Herbach teaches at column 12, lines 25-40 that all functions of assistance center 520 may be performed in an autonomous vehicle, perhaps by a human rider or driver. 
Herbach’s navigating around large obstacle along the second trajectory when operating in non-autonomous mode or partially autonomous mode involves the human driver to operate the autonomous vehicle like a non-autonomous vehicle. Herbach teaches at FIG. 16 and column 26, lines 20-25 that the autonomous vehicle 1600 may be configured to operate in a non-autonomous mode or a partially autonomous mode. The non-autonomous mode may use human input to select and execute driving behaviors during operation of the autonomous vehicle and the autonomous vehicle may operate like a traditional non-autonomous vehicle (which implicitly requires driver steering the vehicle to avoid the obstacle). The partially-autonomous mode may involve both a vehicle control system and human inputs to select driving behaviors during operation of autonomous vehicle 1600….the vehicle control 1606 system may be configured to receive feedback from the human passenger….for the human driver to operate the autonomous vehicle. 
Herbach teaches at column 26, lines 25-61 that human inputs to select driving behaviors during operation of autonomous vehicle 1600…the autonomous vehicle control system may generate indications of driving behaviors for review by a human driver…the human driver may review the indication and operate the autonomous vehicle by carrying out, modifying, or ignoring the indication…where a human driver may monitor the autonomous vehicle’s performance and intervene if and when necessary and at column 29, lines 25-32 the functions of assistance center 520 may be integrated with autonomous vehicle 1600 perhaps as a way for a human driver or rider of autonomous vehicle 1600 to assist autonomous vehicle 1600 out of a stuck condition); 

Tayama/Herbach at least implicitly teaches or suggests the claim limitation: wherein the second pointer is caused to be displayed as a main-display during the autonomous driving control, and the first pointer is caused to be displayed as the main-display and the second pointer is caused to be displayed as a sub-display when the intervention in the manual driving manipulation during the autonomous driving control is maintained (Specifically, Tayama teaches at FIGS. 8-9 that the second pointer 37’ is displayed as a main-display during the autonomous driving control. Tayama teaches at FIGS. 12A-12D/13A-13D/14A-14C that the first pointer 44/44’/44” is caused to be displayed as the main-display and the second pointer 37/37’ is caused to be displayed as a sub-display when the intervention in the manual driving manipulation (steering) during the autonomous driving control is maintained. 
Tayama teaches at Paragraph 0113 that when the own vehicle actually travels to follow the symbol images 44/44’ displayed at the time when lane change starts, the own vehicle is displayed to gradually approach the virtual images 464/464’. Tayama teaches at Paragraph 0118 that while changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44” that the virtual image. Tayama further teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side.
Tayama shows at FIGS. 11A/12A/13A/14A that the second pointer 37/37’ is caused to be displayed as a main display while Tayama teaches at FIGS. 16A/17A that the second pointer 37/37’ is caused to be displayed as a sub-display with “X” 56 to indicate that the second pointer 37/37’ is no longer the current travel course to follow and causing the first pointer 53/53’ to be displayed as the main display that shows the vehicle image following the current travel course 53/53’ when the manual driving manipulation is maintained. 
Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40. 
Herbach teaches at column 25, lines 45-60 and FIGS. 15A-15B that the new trajectory 1560 takes a wider path around bovine 1542….different techniques may be used to display trajectories propsed by autonomous vehicles and/or by experts, e.g., different colors may be used to distinguish trajectories.
Herback discloses at FIG. 9 causing the second pointer relating to the original trajectory 930 to be displayed as a dash-lined main-display on the in-vehicle display during the autonomous driving control and at FIG. 14C causing the first pointer relating to the new trajectory 1560 to be displayed as a dash-lined main display and cause the second pointer relating to the original trajectory to be displayed as a solid-line sub-display on the in-vehicle display when the intervention in the driving manipulation during the autonomous driving control is recognized).  
Tsuji teaches the claim limitation: wherein the second pointer is caused to be displayed as a main-display during the autonomous driving control, and the first pointer is caused to be displayed as the main-display and the second pointer is caused to be displayed as a sub-display when the intervention in the manual driving manipulation during the autonomous driving control is maintained (
Tsuji teaches at FIGS. 15A-15D causing the second pointer 131 to be displayed as emphasized main-display in FIG. 15B during the autonomous driving control and causing the first pointer 134' to be displayed as emphasized main-display in FIG. 15C and causing the second pointer 131' to be displayed as de-emphasized sub-display in FIG. 15C when the intervention in the driving manipulation during the autonomous driving control is recognized.
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the display of the manually steered travel path and the autonomously controlled travel path of Tsuji to have enhanced Tayama’s travel path display features in the display control system in the autonomous vehicle to have steered the vehicle and to have formed the travel path with the steering/acceleration/braking of the operator/user/driver/passenger in the vehicle. One of the ordinary skill in the art would have provided the display of the autonomous travel path and the manual travel path such that the 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the manual driving manipulation is a steering operation performed by the operator. 
However, Tayama further teaches the claim limitation that the manual driving manipulation is a steering operation performed by the operator (Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40). 
Tsuji further teaches the claim limitation that the manual driving manipulation is a steering operation performed by the operator (Tsuji teaches at Paragraph 0100 the steering wheel 5 receives a steering operation performed by the driver to change the travel direction of vehicle 1). 

Re Claim 13: 
The claim 13 is in parallel with the claim 1 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 1.   
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the manual driving manipulation is a steering operation performed by the operator. 
However, Tayama further teaches the claim limitation that the manual driving manipulation is a steering operation performed by the operator (Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane change is selected by the driver. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operation and steering operations are performed thereby excepting that the driver performs braking operations as required….similarly, with the automated driving system 2 of Level 2 to perform accelerating and braking, an unscheduled travel behavior selected by a driver is performed while accelerating operations and braking operations are performed thereby excepting that the driver performs steering operations as required. Accordingly, with the automated driving system 2 of Level 2, the driver still performs the operations of steering and braking/acceleration to adjust the driving speed of the vehicle 40). 
Tsuji further teaches the claim limitation that the manual driving manipulation is a steering operation performed by the operator (Tsuji teaches at Paragraph 0100 the steering wheel 5 receives a steering operation performed by the driver to change the travel direction of vehicle 1). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji); Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach) and Attard et al. US-PGPUB No. 2015/0149088 (hereinafter Attard). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the electronic control unit is configured to cause the first pointer and the second pointer to he displayed on an AR HUD and to the superimposed on a foreground landscape showing a situation in front of the vehicle when the intervention in the manual driving manipulation during the autonomous driving control is recognized. 
Tayama does not teach the claim limitation that the electronic control unit is configured to cause the first pointer and the second pointer to he displayed on an AR HUD and to the superimposed on a foreground landscape showing a situation in front of the vehicle when the intervention in the manual driving manipulation during the autonomous driving control is recognized. 
However, Attard/Tsuji teaches the claim limitation that the electronic control unit is configured to cause the first pointer and the second pointer to he displayed on an AR HUD and to the superimposed on a foreground landscape showing a situation in front of the vehicle when the intervention in the manual driving manipulation during the autonomous driving control is Tsuji teaches at FIG. 15A-15B that the path 131 is displayed in the main display and the path 134 is displayed in the sub-display in response the vehicle travels in an autonomous mode (AUTO-Cruise 133) and at FIGS. 15C-15D causing the path 134’is displayed in the main display and the path 131 is displayed in the sub-display in response to the manual manipulation by the driver/operator (Cruise Off 137) during the autonomous driving control). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the AR-HUD of Attard/Tsuji into the display control system of Tayama and Herbach to have provided an alternative display for displaying the travel paths in the display control system of the autonomous vehicle. One of the ordinary skill in the art would have provided an alternative display for displaying the different travel paths by the display control system of the autonomous vehicle to have displayed the first travel path intervened by the driver in relation to the second travel path by the autonomous vehicle control system without the manual influence of the driver. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji); Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach) and Beauvais et al. US-PGPUB No. 2019/0202479 (hereinafter Beauvais). 
Re Claim 3: 

Tayama does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, and the electronic control unit is configured to: cause the plurality of first pointer-constituents to be displayed so that an interval between the plurality of first pointer-constituents becomes short according to a manipulation-amount of a decelerating manipulation or a deceleration of the vehicle when the manual driving manipulation of the operator is the decelerating manipulation, and cause the plurality of first pointer-constituents to be displayed so that the interval between the plurality of first pointer-constituents becomes long according to a manipulation-amount of an accelerating manipulation or an acceleration of the vehicle when the manual driving manipulation of the operator is the accelerating manipulation.
However, Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, and the electronic control unit is Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer ).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 

Re Claim 4: 

Tayama does not teach the claim limitation that the electronic control unit is configured to cause a first predicted stop pointer indicating a first predicted stop position to be displayed when the manual driving manipulation of the operator is a decelerating manipulation, wherein the first predicted stop position is a predicted stop position of the vehicle when a manipulation-amount of a decelerating manipulation is maintained, and cause a second predicted stop pointer indicating a second predicted stop position that is a predicted stop position of the vehicle due to the autonomous driving control to be displayed when the vehicle is stopped through the autonomous driving control.
However, Beauvais teaches the claim limitation that the electronic control unit is configured to cause a first predicted stop pointer indicating a first predicted stop position to be displayed when the manual driving manipulation of the operator is a decelerating manipulation, wherein the first predicted stop position is a predicted stop position of the vehicle when a manipulation-amount of a decelerating manipulation is maintained, and cause a second predicted stop pointer indicating a second predicted stop position that is a predicted stop position of the Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first pointer is displayed as a plurality of first pointer-constituents respectively corresponding to predicted positions on the first path of the vehicle at a plurality of future times at a predetermined time interval, and the second pointer is displayed as a plurality of second pointer-constituents respectively corresponding to predicted positions on the second path of the vehicle at the plurality of future times.
Tayama does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents respectively corresponding to predicted positions on the first path of 
However, Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents respectively corresponding to predicted positions on the first path of the vehicle at a plurality of future times at a predetermined time interval, and the second pointer is displayed as a plurality of second pointer-constituents respectively corresponding to predicted positions on the second path of the vehicle at the plurality of future times (Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama and Tsuji to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 
Re Claim 6: 

Tayama does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval, between the plurality of first pointer-constituents becomes longer than an interval between the plurality of second pointer-constituents, when the intervention of an accelerating manipulation by the operator to accelerate the vehicle at an acceleration greater than an acceleration for acceleration through the autonomous driving control during the autonomous driving control is recognized in a case where the trajectory is a trajectory in which the vehicle accelerates through the autonomous driving control.
Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama and Tsuji to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 

The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval between the plurality of first pointer-constituents becomes shorter than an interval between the plurality of second pointer-constituents, when the intervention of a decelerating manipulation by the operator to decelerate the vehicle at a deceleration greater than a deceleration for deceleration through the autonomous driving control during the autonomous driving control is recognized in a case where the trajectory is a trajectory in which the vehicle decelerates through the autonomous driving control. 
Tayama does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval between the plurality of first pointer-constituents becomes shorter than an interval between the plurality of second pointer-constituents, when the intervention of a decelerating manipulation by the operator to decelerate the vehicle at a deceleration greater than a deceleration for deceleration through the autonomous driving control during the autonomous driving control is recognized in a case where 
However, Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval between the plurality of first pointer-constituents becomes shorter than an interval between the plurality of second pointer-constituents, when the intervention of a decelerating manipulation by the operator to decelerate the vehicle at a deceleration greater than a deceleration for deceleration through the autonomous driving control during the autonomous driving control is recognized in a case where the trajectory is a trajectory in which the vehicle decelerates through the autonomous driving control (Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama and Tsuji to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the . 

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji) and Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the electronic control unit is configured to acquire a degree of system confidence of the autonomous driving control from the autonomous driving system, and change a display manner of the second pointer according to the degree of system confidence.
However, Tayama at least suggests and Tsuji teaches the claim limitation that the electronic control unit is configured to acquire a degree of system confidence of the autonomous driving control from the autonomous driving system, and change a display manner of the second pointer according to the degree of system confidence (Tsuji teaches at FIGS. 15A-15D and Paragraph 0228-0234 causing the second pointer 131 in FIGS. 15C-15D to be less emphasized than before the predetermined time has elapsed since the driving control has intervened and causing the first pointer 134’ to be displayed in more emphasized manner. 
Tayama teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the travel path display features of Tsuji to have enhanced Tayama’s travel path display features in the display control system in the autonomous vehicle to have controlled the travel path of the autonomous vehicle by the user/driver/passenger of the vehicle. One of the ordinary skill in the art would have provided different travel path display features related to the display control system in the autonomous vehicle to have displayed the first travel path intervened by the driver in relation to the second travel path by the autonomous vehicle control system without the manual influence of the driver. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation, when a predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized while the intervention in the manual driving manipulation during the autonomous driving control is recognized, the electronic control unit is configured to cause the first pointer and the second pointer to be displayed so that an emphasis-degree of the second pointer becomes weaker than before the predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized.
However, Tayama at least suggests, and Tsuji teaches the claim limitation that when a predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized while the intervention in the manual driving manipulation during the Tsuji teaches at FIGS. 15A-15D and Paragraph 0228-0234 causing the second pointer 131 in FIGS. 15C-15D to be less emphasized than before the predetermined time has elapsed since the driving control has intervened and causing the first pointer 134’ to be displayed in more emphasized manner. 
Tayama teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the travel path display features of Tsuji to have enhanced Tayama’s travel path display features in the display control system in the autonomous vehicle to have controlled the travel path of the autonomous vehicle by the user/driver/passenger of the vehicle. One of the ordinary skill in the art would have provided different travel path display features related to the display control system in the autonomous vehicle to have displayed the first travel path intervened by the driver in relation to the second travel path by the autonomous vehicle control system without the manual influence of the driver.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji) and Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach). 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display control unit causes a recommended return pointer indicating a position on the first path at which a return to the autonomous driving control is recommended to be displayed, based on the first path and the second path, when the intervention in the manual driving manipulation during the autonomous driving control is recognized by the intervening driving manipulation recognition unit.
Tayama does not explicitly teach the claim limitation that the display control unit causes a recommended return pointer indicating a position on the first path at which a return to the autonomous driving control is recommended to be displayed, based on the first path and the second path, when the intervention in the manual driving manipulation during the autonomous driving control is recognized by the intervening driving manipulation recognition unit.
Herback shows at FIG. 9 claim limitation that the display control unit causes a recommended return pointer indicating a position (e.g., position NEP 948 of FIG. 9) on the first path at which a return to the autonomous driving control is recommended to be displayed, based on the first path and the second path, when the intervention in the manual driving manipulation during the autonomous driving control is recognized by the intervening driving Herback discloses at FIG. 9 causing the second pointer relating to the original trajectory 930 to be displayed as a dash-lined main-display on the in-vehicle display during the autonomous driving control and at FIG. 14C causing the first pointer relating to the new trajectory 1560 to be displayed as a dash-lined main display and cause the second pointer relating to the original trajectory to be displayed as a solid-line sub-display on the in-vehicle display when the intervention in the driving manipulation during the autonomous driving control is recognized). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Herback’s feature of displaying the first path returning to the autonomous driving path to have modified Tayama and Tsuji display of the travel paths. One of the ordinary skill in the art would have provided a return pointer to the original autonomous driving path. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji); Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach) and Attard et al. US-PGPUB No. 2015/0149088 (hereinafter Attard). 

Re Claim 14: 
However, Attard/Tsuji teaches the claim limitation that the electronic control unit is configured to cause the first pointer and the second pointer are caused to be displayed on an AR HUD and to be superimposed on a foreground landscape showing a situation in front of the vehicle when the intervention in the manual driving manipulation during the autonomous driving Tsuji teaches at FIG. 15A-15B that the path 131 is displayed in the main display and the path 134 is displayed in the sub-display in response the vehicle travels in an autonomous mode (AUTO-Cruise 133) and at FIGS. 15C-15D causing the path 134’is displayed in the main display and the path 131 is displayed in the sub-display in response to the manual manipulation by the driver/operator (Cruise Off 137) during the autonomous driving control). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the AR-HUD of Attard/Tsuji into the display control system of Tayama and/or Herback to have provided an alternative display for displaying the travel paths in the display control system of the autonomous vehicle. One of the ordinary skill in the art would have provided an alternative display for displaying the different travel paths by the display control system of the autonomous vehicle to have displayed the first travel path intervened by the driver in relation to the second travel path by the autonomous vehicle control system without the manual influence of the driver. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. 2018/0074497 (hereinafter Tsuji) and Herbach et al. US-Patent No. 9,008,890 (hereinafter Herbach) and Beauvais et al. US-PGPUB No. 2019/0202479 (hereinafter Beauvais). 
Re Claim 15: 

Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the plurality of first pointer-constituents is caused to be displayed so that an interval between the plurality of first pointer-constituents becomes short according to a manipulation-amount of a decelerating manipulation or a deceleration of the vehicle when the manual driving manipulation of the operator is the decelerating manipulation, wherein the plurality of first pointer-constituents is caused to be displayed so that the interval between the plurality of first pointer-constituents becomes long according to a manipulation-amount of an accelerating manipulation or an acceleration of the vehicle when the manual driving manipulation of the operator is the accelerating manipulation (Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer ).


Re Claim 16: 
Tayama/Herbach does not teach the claim limitation that a first predicted stop pointer indicating a first predicted stop position is caused to be displayed when the manual driving manipulation of the operator is a decelerating manipulation, wherein the first predicted stop position is a predicted stop position of the vehicle when a manipulation-amount of a decelerating manipulation is maintained, wherein a second predicted stop pointer indicating a second predicted stop position that is a predicted stop position of the vehicle due to the autonomous driving control is caused to be displayed when the vehicle is stopped through the autonomous driving control. 
Beauvais teaches the claim limitation that a first predicted stop pointer indicating a first predicted stop position is caused to be displayed when the manual driving manipulation of the operator is a decelerating manipulation, wherein the first predicted stop position is a predicted stop position of the vehicle when a manipulation-amount of a decelerating manipulation Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama and Herback to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 
Re Claim 17: 
Tayama/Herbach does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents respectively corresponding to predicted positions on the first path of the vehicle at a plurality of future times at a predetermined time interval, and the second pointer is displayed as a plurality of second pointer-constituents respectively corresponding to predicted positions on the second path of the vehicle at the plurality of future times. 
Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama, Herback and Tsuji to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 
Re Claim 18: 
Tayama/Herbach does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-
However, Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval, between the plurality of first pointer-constituents becomes longer than an interval between the plurality of second pointer-constituents, when the intervention of an accelerating manipulation by the operator to accelerate the vehicle at an acceleration greater than an acceleration for acceleration through the autonomous driving control during the autonomous driving control is recognized in a case where the trajectory is a trajectory in which the vehicle accelerates through the autonomous driving control (Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have 
Re Claim 19: 
Tayama/Herbach does not teach the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-constituents and the plurality of second pointer-constituents to be displayed so that an interval between the plurality of first pointer-constituents becomes shorter than an interval between the plurality of second pointer-constituents, when the intervention of a decelerating manipulation by the operator to decelerate the vehicle at a deceleration greater than a deceleration for deceleration through the autonomous driving control during the autonomous driving control is recognized in a case where the trajectory is a trajectory in which the vehicle decelerates through the autonomous driving control. 
However, Beauvais teaches the claim limitation that the first pointer is displayed as a plurality of first pointer-constituents aligned along the first path, wherein the second pointer is displayed as a plurality of second pointer-constituents aligned along the second path, and wherein the electronic control unit is configured to cause the plurality of first pointer-Beauvais FIGS. 2-4 and Paragraph 0026-0035; Beauvais teaches at FIGS. 2-4 causing the second pointer 302-304-306-308 to be displayed as solid-lined pointer as the main display and causing the second pointer 404-406-408-410-412 as the dashed-lined pointer and the first pointer 422-424-426-428 as solid-lined pointer).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the detailed path display features of Beauvais to have modified the path display features of Tayama, Herback and Tsuji to have provided alternative path displays with the paths comprising a number of elements to show the manipulation features such as acceleration or deceleration of the vehicle. One of the ordinary skill in the art would have provided alternative paths to have demonstrated the vehicle’s driving states so as to have displayed the first travel path with the constituent elements to show the path intervened by the driver in relation to the second travel path with the constituent elements by the autonomous vehicle control system to show the path without the manual influence of the driver. 

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 20180058879 (hereinafter Tayama) in view of Tsuji et al. US-PGPUB No. . 
Re Claim 20: 
Tayama/Herbach suggests the claim limitation of acquiring a degree of system confidence of the autonomous driving control from the autonomous driving system, and changing a display manner of the second pointer according to the degree of system confidence (Tayama teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side). 
However, Tsuji teaches the claim limitation of acquiring a degree of system confidence of the autonomous driving control from the autonomous driving system, and changing a display manner of the second pointer according to the degree of system confidence (Tsuji teaches at FIGS. 15A-15D and Paragraph 0228-0234 causing the second pointer 131 in FIGS. 15C-15D to be less emphasized than before the predetermined time has elapsed since the driving control has intervened and causing the first pointer 134’ to be displayed in more emphasized manner.).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the travel path display features of Tsuji to have enhanced Herback’s travel path display features in the display control system in the autonomous 
Re Claim 21: 
Tayama/Herbach at least suggests at Tayama FIGS. 10A-10B and Paragraph 0103 the claim limitation that when a predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized while the intervention in the manual driving manipulation during the autonomous driving control is recognized, the first pointer and the second pointer are caused to be displayed so that an emphasis-degree of the second pointer becomes weaker than before the predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized (Tayama teaches at Paragraph 0103 that the arrow of the symbol image 44/44’ and the arrow of the symbol image 37/37’ are displayed in different colors to be distinctively recognizable and the symbol image 44/44’ can be further emphasized by displaying of that the entire thereof is brightened or a brighten portion moves frontward from the own vehicle side). 
However, Tsuji teaches the claim limitation that when a predetermined time has elapsed since the intervention in the manual driving manipulation has been recognized while the intervention in the manual driving manipulation during the autonomous driving control is Tsuji teaches at FIGS. 15A-15D and Paragraph 0228-0234 causing the second pointer 131 in FIGS. 15C-15D to be less emphasized than before the predetermined time has elapsed since the driving control has intervened and causing the first pointer 134’ to be displayed in more emphasized manner).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the travel path display features of Tsuji to have enhanced Tayama/Herback’s travel path display features in the display control system in the autonomous vehicle to have controlled the travel path of the autonomous vehicle by the user/driver/passenger of the vehicle. One of the ordinary skill in the art would have provided different travel path display features related to the display control system in the autonomous vehicle to have displayed the first travel path intervened by the driver in relation to the second travel path by the autonomous vehicle control system without the manual influence of the driver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613